t c memo united_states tax_court gary l weiner petitioner v commissioner of internal revenue respondent docket no filed date steven r toscher for petitioner david holtz for respondent memorandum findings_of_fact and opinion colvin judge respondent determined deficiencies in petitioner’s federal_income_tax of dollar_figure for and dollar_figure for petitioner claimed charitable_contribution deductions for his payment to the national heritage foundation nhf of dollar_figure in and dollar_figure in which nhf used to pay premiums on - - life_insurance policies for the lives of petitioner’s daughter and son-in-law the insurance policies were so-called charitable split-dollar_life_insurance contracts under which nhf was entitled to receive from percent to percent of the initial death_benefits and petitioner’s family trusts were entitled to receive from percent to percent of those benefits respondent determined that petitioner is not entitled to charitable_contribution deductions for his payments to nhf the sole issue for decision is whether petitioner may deduct his payments to nhf as charitable_contributions we hold that he may not unless otherwise indicated section references are to the internal_revenue_code findings_of_fact some of the facts have been stipulated and are so found a petitioner petitioner a dentist resided in los angeles california when he filed the petition traci rae pontello and wendi lyn tannaccone are petitioner’s adult daughters and frank james pontello is petitioner’s son-in-law ' petitioner contends that sec_7491 requires respondent to bear the burden_of_proof on all issues in the case we need not decide petitioner’s contention because our findings and analysis do not depend on which party bears the burden_of_proof b petitioner’s family trusts and foundation the traci rae pontello irrevocable_trust and the frank james pontello irrevocable_trust on date petitioner created the traci rae pontello irrevocable_trust trp trust and the frank james pontello irrevocable_trust fjp trust wendi lyn iannaccone was trustee for the trp trust and traci rae pontello was trustee for the fjp trust petitioner was the sole beneficiary of the trp and fjp trusts the family trusts under the trust instruments petitioner’s daughters become beneficiaries of the family trusts upon the death of petitioner nhfe nhf is a sec_501 organization and is eligible to receive tax-deductible contributions under sec_170 the gary weiner family_foundation on date petitioner established a fund within nhf called the gary weiner family_foundation the purpose of the gary weiner family_foundation is to fund medical_research and other educational programs petitioner paid dollar_figure to nhf to establish his foundation cc the charitable split---dollar insurance agreements on date the family trusts and nhf entered into split-dollar insurance agreements sdiass to divide the death_benefits from the life_insurance policies on the lives of traci - rae pontello and frank pontello that would be issued to the family trusts the sdiass remained in effect through in the sdias the family trusts and nhf agreed that if nhf paid about dollar_figure of the annual premiums nhf and the family trusts would become entitled to the following initial death_benefits nhf’s portion trusts’ trusts’ of portion of percentage initial initial initial of initial death death death death policy benefit benefit benefit benefit western reserve life assurance policy no dollar_figure dollar_figure 01b0349122 dollar_figure wrl 01b0349122 western reserve life assurance policy no big_number big_number 01b0349121 big_number wrl 01b0349121 bankers united life assurance policy no big_number big_number b140145 big_number bul b140145 bankers united life assurance policy no big_number big_number b140146 big_number bul b140146 the family trusts agreed to pay any premiums due on those insurance policies the amounts of the death_benefits payable to - - nhf remain fixed at the various initial death_benefit amounts even if the death_benefits increased under the various policies under the sdias as long as the annual premiums were paid the family trusts were entitled to receive death_benefits in the amounts stated in the policies plus any increase in death_benefits under the policies d the insurance policies on petitioner’s daughter and son-in- law on october and the trp trust bought bul b140146 and wrl 01b0349121 on the life of traci rae pontello on october and the fjp trust bought bul b140145 and wrl 01b0349122 on the life of frank pontello be petitioner’s payments to nhf and to the insurance_companies petitioner sent checks for dollar_figure to nhf on date date date and date nhf was not obligated to use petitioner’s funds to pay the premiums on the insurance policies on the lives of his daughter and son-in-law but petitioner expected nhf to do so on the day that nhf received petitioner’s payments nhf paid to the insurance_companies its dollar_figure portion of the premiums for the life_insurance policies on the lives of traci rae pontello and frank pontello each year from the trusts paid dollar_figure to the insurance_companies for premiums on those insurance policies - - nhf gave petitioner a receipt for each of his dollar_figure payments in which nhf stated that nhf did not provide any goods or services to the donor in return for the contribution f petitioner’s tax returns and the notice_of_deficiency petitioner claimed deductions for charitable_contributions to nhf of dollar_figure in and dollar_figure in respondent determined in the notice_of_deficiency that petitioner is not entitled to those deductions opinion petitioner contends that he may deduct dollar_figure in and as charitable_contributions to nhf we disagree we recently decided addis v commissioner t c in which the taxpayers deducted their payments to nhf under a split-dollar_life_insurance plan the split-dollar_life_insurance plan in addis is indistinguishable from the plan that petitioner used in addis nhf used the funds from the taxpayers to pay for life_insurance on the life of mrs addis and as a result the taxpayers’ family_trust became entitled to receive part of the death_benefits from the life_insurance_policy in addis nhf gave the taxpayers receipts in which nhf stated that the taxpayers received no consideration in exchange for their payments we held that the taxpayers could not deduct the payments as charitable_contributions because nhf did not state in the receipts for those payments that it used the taxpayers’ funds - to pay for a life_insurance_policy under which the taxpayers would receive part of the death_benefits we held that the taxpayers did not comply with the substantiation requirement of sec_170 and sec_1_170a-13 income_tax regs because nhf incorrectly stated in the receipts that the taxpayers received no consideration for their payments we reach sec_170 provides in part a general_rule --no deduction shall be allowed under subsection a for any contribution of dollar_figure or more unless the taxpayer substantiates the contribution by a contemporaneous written acknowledgment of the contribution by the donee organization that meets the requirements of subparagraph b b content of acknowledgment --an acknowledgment meets the requirements of this subparagraph if it includes the following information the amount of cash and a description but not value of any property other than cash contributed whether the donee organization provided any goods or services in consideration in whole or in part for any property described in clause a description and good_faith estimate of the value of any goods or services referred to in clause ii sec_1_170a-13 income_tax regs provides in consideration for --a donee organization provides goods or services in consideration for a taxpayer’s payment if at the time the taxpayer makes the payment to the donee organization the taxpayer receives or expects to receive goods or services in exchange for that payment --- - the same conclusion here because the facts of this case and of addis are indistinguishable as in addis nhf gave petitioner receipts for his payments which stated that nhf had not provided any goods or services to petitioner in return for those payments petitioner expected nhf to use his payments of dollar_figure to pay nhf’s portion of the premiums on the life_insurance policies in and and thus expected his family trusts to receive a substantial part of the death_benefits under the policies nhf failed to make a good_faith estimate of the value of those benefits as required by sec_170 b petitioner’s contention that his expectation that nhf would pay the premiums on the life_insurance policies was not consideration under sec_170 fails to take into account the definition of consideration in sec_1_170a-13 income_tax regs a donee organization provides goods or services in consideration for a taxpayer’s payment if at the time the taxpayer makes the payment to the donee organization the taxpayer receives or expects to receive goods or services in exchange for that payment id petitioner’s daughters rather than petitioner were the trustees of the family trusts in contrast in addis the taxpayers were the trustees like the taxpayers in addis - petitioner expected that he would benefit from his payments to nhf just as in addis nhf used petitioner’s money to pay the premiums on the life_insurance policies under which petitioner or his daughters through the family trusts were entitled to receive a substantial part of the death_benefits as in addis petitioner’s failure to comply with sec_170 results in disallowance of his charitable_contribution deductions thus petitioner may not deduct his contributions to nhf of dollar_figure in and dollar_figure in to reflect the foregoing decision will be entered for respondent
